Citation Nr: 0717334	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  03-22 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for irritable bowel syndrome.

2.  Entitlement to an effective date prior to April 26, 2001 
for entitlement to service connection for irritable bowel 
syndrome. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to July 
1984, and from October 1985 to January 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Montgomery, Alabama, regional office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for irritable bowel syndrome, evaluated with a noncompensable 
rating, effective April 26, 2001.

The evaluation of the veteran's IBS was increased to 10 
percent disabling by a July 2004 rating decision, effective 
April 26, 2001.  His rating was then increased to 30 percent 
disabling by an October 2005 rating decision, effective April 
26, 2001.

The Board further notes that the veteran supplemented his 
March 2003 notice of disagreement (NOD) a week later with 
another submission which included an expression of 
disagreement that the effective date for his IBS disability 
was not correct and that clear and unmistakable error (CUE) 
had occurred in establishing that date as April 26, 2001.  

A statement of the case (SOC) was issued in July 2003 which 
addressed the issue of an increased initial rating, but did 
not address the veteran's claim for an earlier effective 
date.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to the Board of Veterans Appeals) in August 2003.  
In his substantive appeal, the veteran requested that the 
effective date for any compensable rating for his IBS be set 
at January 29, 1992.

In September 2006, the veteran testified during a hearing at 
the RO before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.  During that hearing 
the veteran and his representative withdrew his appeal of the 
claim for an initial rating in excess of 30 percent for 
irritable bowel syndrome.

The Board's decision dismissing the claim for an initial 
rating in excess of 30 percent for irritable bowel syndrome 
is set forth below.  The claim for an effective date earlier 
than April 26, 2001 is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran when further action, on his part, is required.


FINDING OF FACT

In September 2006, prior to the promulgation of a decision in 
the appeal, the veteran withdrew from appeal the claim for an 
initial rating in excess of 30 percent for irritable bowel 
syndrome.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran as to the claim for an initial rating in excess of 30 
percent for irritable bowel syndrome have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  During the 
hearing before the undersigned Acting Veterans Law Judge in 
September 2006, the veteran indicated that he wished to 
withdraw the appeal concerning the issue of entitlement to an 
initial rating in excess of 30 percent for irritable bowel 
syndrome.  No allegations of errors of fact or law remain for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal regarding this issue 
and it is dismissed.


ORDER

The appeal as to the claim for an initial rating in excess of 
30 percent for irritable bowel syndrome is dismissed.


REMAND

In a February 2003 rating decision, the RO granted 
entitlement to service connection for irritable bowel 
syndrome and awarded a noncompensable rating, effective from 
April 26, 2001.  

In a statement received in March 2003, the veteran wrote that 
he felt "the effective date awarded, 4-26-01 is not 
correct" and "I feel that an earlier effect(sic) date is 
warranted in my case."

The RO issued a statement of the case pertaining only to the 
issue of an increased initial rating.  No statement of the 
case has yet been issued with regard to the effective date 
for entitlement to service connection for irritable bowel 
syndrome, currently evaluated as 30 percent disabling. 

This issue must be remanded to the RO for the issuance of a 
statement of the case.  38 U.S.C.A. § 7105; see Buckley v. 
West, 12 Vet. App. 76 (1998); Manlincon v. West, 12 Vet. App. 
238 (1999).

Finally, the Board notes that the veteran was provided with a 
Veterans Claims Assistance Act (VCAA) letter in March 2005.  
While this letter notified the veteran who was responsible 
for getting or submitting evidence, and that he should submit 
all relevant evidence in his possession, it failed to notify 
him of what the evidence must show in order to substantiate 
entitlement to an earlier effective date.  Failure to provide 
notice as to the evidence needed to substantiate the claim is 
ordinarily prejudicial error.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  There is some question as to whether such 
notice is required in appeals involving earlier effective 
dates, but since the appeal is being remanded for another 
reason, there is an opportunity to ensure that full notice is 
provided.  Cf. Dingess/Hartman v. Nicholson, 19 Vet App 473, 
490-1 (2006) (holding that once a claim for service 
connection was granted, the claim was substantiated, and 
further notice as to the downstream question of an effective 
date was not required).

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification action 
required by the VCAA is fully complied 
with and that the veteran is informed of 
the evidence needed to substantiate 
entitlement to an earlier effective date.

2.  The veteran and his representative 
should be provided with a statement of the 
case on the issue of entitlement to an 
effective date earlier than April 26, 2001 
for service connection for irritable bowel 
syndrome.  They also should be notified of 
the necessity of submitting a timely 
substantive appeal, and provided with an 
opportunity to do so.  The Board will not 
further consider this claim unless a 
timely substantive appeal is submitted, 
and this issue should not be certified to 
the Board unless a timely substantive 
appeal is received.

3.  Thereafter, the case should be 
readjudicated.  If any benefit sought on 
appeal remains denied, a supplemental 
statement of the case should be issued 
before the case is returned to the Board, 
if otherwise in order.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


